DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment fled on 8/12/21 has been entered and made of record.
 Claims 4, 6 -7, 13, 19 are canceled. 
Claims 1-3, 5, 8, 10 - 12, 14 – 15, 17 -18, 20  are pending in the application. 
Response to Argument
3. 	Applicant’s arguments, see page  8- 13, of the remarks, filed 8/12/21, with respect to claims 1- 20 have been fully considered and are persuasive, The rejection of                                                                               35 U.S.C. 103  claims 1-20, has been withdrawn and claims 1-3, 5, 8, 10 - 12, 14 – 15, 17 -18, 20  are allowed. 
Allowable Subject Matter
4. 	The following is an examiner's statement of reasons for allowance:
 	Claims 1-3, 5, 8, 10 - 12, 14 – 15, 17 -18, 20 are allowed and renumbered as 1-15.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: based on applicant’s amendment/persuasive arguments, fled on 8/12/21, claims  1-3, 5, 8, 10 - 12, 14 – 15, 17 -18, 20  are allowed. The prior art of record Kuharenko is directed to a 
Claims 2 -3, 5, 8 - 10, these claims are also allowed, as they are dependent from claim 1. 
Claims 12, 14 – 16, these claims are also allowed, as they are dependent from Claim 11.
Claims 18, 20, these claims are also allowed, as they are dependent from claim 17. 
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments and Statement of Reasons for Allowance’.
Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sheela C Chawan/
 Primary Examiner, Art Unit 2669